Luke, J.
Sharpe was convicted of the offense of seduction. He com-
plains: (a) that the verdict was not authorized by the evidence, and (6) that the venue was not proved. The evidence authorized the conviction, and the conviction has the approval of the trial judge. There was evidence that the crime was committed in the county alleged in *149the indictment and in which the defendant was being tried. Eor no reason pointed out did the court err in overruling the motion for a new trial.
Decided June 9, 1925.
Enoch J. Giles, for plaintiff , in error.
Walter F. Grey, solicitor-general, Saffold & Stallings, Lankford & Rogers, contra.

Judgment affirmed.


Broyles, O. J., and Blood/worth, J., concur.